DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 102/103
Applicant’s Argument: Applicant argues Faccin in view of Savolainen fails to teach the new claims. The new claims recite URSP information specifying an IP version for an application. Faccin teaches URSP with NSSAI which is not a PDU type. Faccin also lacks the first condition.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has canceled the previous claims and submitted new claims with features that change the scope of the claimed invention thus necessitating a new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10912018 (hereinafter ‘018). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 21 of Instant Application
Claim 9 of ‘018
A protocol data unit (PDU) type setting method implemented by a user equipment (UE), wherein the PDU type setting method comprises: obtaining a UE route selection policy (URSP) for the UE from a policy control function entity, wherein the URSP comprises an Internet Protocol (IP) version corresponding to an application; and setting a requested PDU type of a PDU session in a process of establishing the PDU session, wherein the requested PDU type of the PDU session is set for the application by the UE based on a first condition, wherein the first condition comprises the IP version corresponding to the application in the URSP, wherein the application is associated with the PDU session, and wherein setting the requested PDU type comprises setting, by the UE, in the process of establishing the PDU session, the requested PDU type of the PDU session to the IP version corresponding to the application.
A user equipment (UE), comprising: a processor; and a memory coupled to the processor and configured to store a program instruction that, when executed by the processor, causes the UE to: obtain a user equipment route selection policy (URSP) stored in a policy control function (PCF) entity, wherein the URSP comprises a data network name (DNN) and a protocol data unit (PDU) type supported by a first application, and wherein the PDU type supported by the first application comprises an Internet Protocol (IP) version supported by the first application; and send a request for establishing a PDU session associated with the first application, wherein a PDU type of the PDU session is set by the UE based on a first condition, wherein the first condition comprises the PDU type supported by the first application, wherein the PDU type of the PDU session is the IP version supported by the first application, wherein the IP version supported by the first application is the IP version requested by the first application, wherein the first condition comprises the IP version requested by the first application and the IP version supported by the DNN, and wherein sending the request comprises setting, by the UE, the PDU type of the PDU session to an intersection of the IP version requested by the first application and the IP version supported by the DNN.


Although the claims are not identical, ‘018 teaches every limitation of the instant Application including a URSP with a type for a PDU session and the UE requesting a PDN with the indicated type for an application, in addition to narrower limitations.
Claim 22-23, 28-30, 35-37, 40 rejected based on claim 9 of ‘018.
Claim 24, 31, 38 rejected based on claim 14 of ‘018.
Claim 25, 32, 39 rejected based on claim 9 of ‘018.
Claim 26, 33 rejected based on claim 10 of ‘018.
Claim 27, 34 rejected based on claim 14 of ‘018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-27, 31-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the IP version supported by a data network name" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 does not define an “IP version supported by a data network name” thus referring to this term as "the IP version supported by a data network name" renders the claim indefinite. Claim 25 is rejected by virtue of its dependence on claim 24. Claim 31, 32 rejected in the same way as claim 24 and claim 25 respectively. Claim 38, 39 rejected in the same way as claim 24, 25 respectively.
Claim 26 recites the limitation “the IP version requested by the application” and “the IP version supported by a data network name” in line 3. These terms are not previously defined in claims 24 or claim 21. Claim 33 is rejected for the same reason as claim 26. 
Claim 27 recites the limitation “the IP version requested by the application” and “the IP version supported by a data network name” in line 3. These terms are not previously defined in claims 24 or claim 21. Claim 34 rejected for the same reason as claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen et al. (“Savolainen”) (US 20090232022 A1) and Kim et al. (“Kim”) (US 20200053562 A1, effective filing date of provisional application 62/474,080 filed March 21, 2017).

Regarding claim 21, Savolainen teaches:
A protocol data unit (PDU) type setting method implemented by a user equipment (UE) [¶0031-32 teaches UE establishing session with PDN considered sessions for PDUs], wherein the PDU type setting method comprises: obtaining a [¶0032, network signals instructions to the UE considered policy] [¶0032, signaling indicating an IP version associated with application]; and setting a requested PDU type of a PDU session in a process of establishing the PDU session, wherein the requested PDU type of the PDU session is set for the application by the UE based on a first condition, wherein the first condition comprises the IP version corresponding to the application in the policy [¶0032 signaling is for guiding the terminal “to restrict the usage of a given address type (v4 or v6) in said PDN so that it requests for it when an application requiring this address type is initiated” considered to teach that the terminal sets the PDU type according to first condition related to the signaled IP address when initiating application], wherein the application is associated with the PDU session [¶0032 “an application requiring this address type is initiated” meaning the application associated with PDU session with IP address], and wherein setting the requested PDU type comprises setting, by the UE, in the process of establishing the PDU session, the requested PDU type of the PDU session to the IP version corresponding to the application [¶0032 “the terminal to restrict the usage of a given address type (v4 or v6) in said PDN so that it requests for it when an application requiring this address type is initiated. At the same time, the terminal should refrain from requesting for an address of the other IP version type, unless needed. When the application is terminated, the requested address type is released” clearly teaching an application initiated requires an address that matches IP version signaled, terminal sets IP version to signaled IP version when requesting to initiate application].
Savolainen teaches a signaled policy but not expressly URSP however Kim teaches a UE route selection policy (URSP) for the UE from a policy control function entity [¶0103 “a policy control function (PCF) node may deliver policy information to a UE” including routing selection policy ¶0104, DNN ¶0107, grouped together into a URSP ¶0111], wherein the policy comprises an Internet Protocol (IP) version [see further ¶0141-144, policy may further include IP address for PDU session, UE determines IP address used for specific traffic for an application].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Savolainen to be specifically a URSP with the IP version information. Savolainen teaches signaling policy information to inform the UE which IP version to use for certain applications. It would have been obvious to modify this signaling to be URSP information as in Kim who also teaches using this policy information to signal the same information to the UE about IP versions for application as URSP allows the UE to determine DNNs to associate its application ¶0107 and this policy can be used to determine the IP address that the UE should use for specific traffic among the various IP addresses assigned for the PDU session ¶0142.

Regarding claim 28, Savolainen teaches:
User equipment (UE), comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions [¶0031-32 UE] to: obtain a [¶0032, network signals instructions to the UE considered policy] [¶0032, signaling indicating an IP version]; and set a requested PDU type of a PDU session in a process of establishing the PDU session, wherein the requested PDU type of the PDU session is set for the application by the UE based on a first condition, wherein the first condition comprises the IP version corresponding to the application in the policy [¶0032 signaling is for guiding the terminal “to restrict the usage of a given address type (v4 or v6) in said PDN so that it requests for it when an application requiring this address type is initiated” considered to teach that the terminal sets the PDU type to the signaled IP address when initiating application], wherein the application is associated with the PDU session [¶0032 “an application requiring this address type is initiated” meaning the application associated with PDU session with IP address], and wherein setting the requested PDU type comprises setting, by the UE, in the process of establishing the PDU session, the requested PDU type of the PDU session to the IP version corresponding to the application [¶0032 “the terminal to restrict the usage of a given address type (v4 or v6) in said PDN so that it requests for it when an application requiring this address type is initiated. At the same time, the terminal should refrain from requesting for an address of the other IP version type, unless needed. When the application is terminated, the requested address type is released” clearly teaching an application initiated requires an address that matches IP version signaled, terminal sets IP version to signaled IP version when requesting to initiate application].
Savolainen teaches a signaled policy but not expressly URSP however Kim teaches a UE route selection policy (URSP) for the UE from a policy control function entity [¶0103 “a policy control function (PCF) node may deliver policy information to a UE” including routing selection policy ¶0104, DNN ¶0107, grouped together into a URSP ¶0111], wherein the policy comprises an Internet Protocol (IP) version [see further ¶0141-144, policy may further include IP address for PDU session, UE determines IP address used for specific traffic for an application].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Savolainen to be specifically a URSP with the IP version information. Savolainen teaches signaling policy information to inform the UE which IP version to use for certain applications. It would have been obvious to modify this signaling to be URSP information as in Kim who also teaches using this policy information to signal the same information to the UE about IP versions for application as URSP allows the UE to determine DNNs to associate its application ¶0107 and this policy can be used to determine the IP address that the UE should use for specific traffic among the various IP addresses assigned for the PDU session ¶0142.

Regarding claim 35, Savolainen teaches:
A computer program product comprising instructions stored on a non-volatility computer readable medium that, when executed by a processor, cause a user equipment (UE) [¶0031-32 and ¶0075] to: obtain a [¶0032, network signals instructions to the UE considered policy] [¶0032, signaling indicating an IP version]; and set a requested PDU type of a PDU session in a process of establishing the PDU session, wherein the requested PDU type of the PDU session is set for the application by the UE based on a first condition, wherein the first condition comprises the IP version corresponding to the application in the policy [¶0032 signaling is for guiding the terminal “to restrict the usage of a given address type (v4 or v6) in said PDN so that it requests for it when an application requiring this address type is initiated” considered to teach that the terminal sets the PDU type to the signaled IP address when initiating application], wherein the application is associated with the PDU session [¶0032 “an application requiring this address type is initiated” meaning the application associated with PDU session with IP address], and wherein setting the requested PDU type comprises setting, by the UE, in the process of establishing the PDU session, the requested PDU type of the PDU session to the IP version corresponding to the application [¶0032 “the terminal to restrict the usage of a given address type (v4 or v6) in said PDN so that it requests for it when an application requiring this address type is initiated. At the same time, the terminal should refrain from requesting for an address of the other IP version type, unless needed. When the application is terminated, the requested address type is released” clearly teaching an application initiated requires an address that matches IP version signaled, terminal sets IP version to signaled IP version when requesting to initiate application].
Savolainen teaches a signaled policy but not expressly URSP however Kim teaches a UE route selection policy (URSP) for the UE from a policy control function entity [¶0103 “a policy control function (PCF) node may deliver policy information to a UE” including routing selection policy ¶0104, DNN ¶0107, grouped together into a URSP ¶0111], wherein the policy comprises an Internet Protocol (IP) version [see further ¶0141-144, policy may further include IP address for PDU session, UE determines IP address used for specific traffic for an application].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Savolainen to be specifically a URSP with the IP version information. Savolainen teaches signaling policy information to inform the UE which IP version to use for certain applications. It would have been obvious to modify this signaling to be URSP information as in Kim who also teaches using this policy information to signal the same information to the UE about IP versions for application as URSP allows the UE to determine DNNs to associate its application ¶0107 and this policy can be used to determine the IP address that the UE should use for specific traffic among the various IP addresses assigned for the PDU session ¶0142.

Regarding claim 40, Savolainen teaches:
A system, comprising: a policy control function entity [Figure 1 PCRF]; and a user equipment (UE) [¶0031-32] configured to: obtain a [¶0032, network signals instructions to the UE considered policy] [¶0032, signaling indicating an IP version]; and set a requested PDU type of a PDU session in a process of establishing the PDU session, wherein the requested PDU type of the PDU session is set for the application by the UE based on a first condition, wherein the first condition comprises the IP version corresponding to the application in the policy [¶0032 signaling is for guiding the terminal “to restrict the usage of a given address type (v4 or v6) in said PDN so that it requests for it when an application requiring this address type is initiated” considered to teach that the terminal sets the PDU type to the signaled IP address when initiating application], wherein the application is associated with the PDU session [¶0032 “an application requiring this address type is initiated” meaning the application associated with PDU session with IP address], and wherein setting the requested PDU type comprises setting, by the UE, in the process of establishing the PDU session, the requested PDU type of the PDU session to the IP version corresponding to the application [¶0032 “the terminal to restrict the usage of a given address type (v4 or v6) in said PDN so that it requests for it when an application requiring this address type is initiated. At the same time, the terminal should refrain from requesting for an address of the other IP version type, unless needed. When the application is terminated, the requested address type is released” clearly teaching an application initiated requires an address that matches IP version signaled, terminal sets IP version to signaled IP version when requesting to initiate application].
Savolainen teaches a signaled policy but not expressly URSP however Kim teaches a UE route selection policy (URSP) for the UE from a policy control function entity [¶0103 “a policy control function (PCF) node may deliver policy information to a UE” including routing selection policy ¶0104, DNN ¶0107, grouped together into a URSP ¶0111], wherein the policy comprises an Internet Protocol (IP) version [see further ¶0141-144, policy may further include IP address for PDU session, UE determines IP address used for specific traffic for an application].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Savolainen to be specifically a URSP with the IP version information. Savolainen teaches signaling policy information to inform the UE which IP version to use for certain applications. It would have been obvious to modify this signaling to be URSP information as in Kim who also teaches using this policy information to signal the same information to the UE about IP versions for application as URSP allows the UE to determine DNNs to associate its application ¶0107 and this policy can be used to determine the IP address that the UE should use for specific traffic among the various IP addresses assigned for the PDU session ¶0142.
Savolainen teaches mobility functions but not expressly an AMF however Kim teaches access and mobility management function (AMF) [abstract, ¶0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of Savolainen to include AMF. Savolainen specifies many of the conventional entities in cellular networks and it would have been obvious to further specify the AMF as in Kim who teaches this allows to facilitate interworking between the EPC and the NG core ¶0055 and indicate authentication information to a UE for PDU session establishment ¶0169.

Regarding claim 22, Savolainen-Kim teaches:
The PDU type setting method of claim 21, wherein the IP version corresponding to the application comprises an IP version requested by the application or an IP version recommended by the application [¶0032, network signals instructions to a terminal indicating usage restrictions to IPv4 or IPv6 for a PDN for an application requiring i.e. requesting this IP type].

Regarding claim 23, Savolainen-Kim teaches
The PDU type setting method of claim 22, wherein the IP version recommended by the application is an IP version determined based on an IP version supported by a data network name and the IP version requested by the application [Examiner notes this claim does not have patentable weight as it references the “IP version recommended” option of claim 22 which is an alternative to the IP version requested option rejected by the reference and indicated with an “or” thus does not require support in the prior art].

Regarding claim 24, Savolainen-Kim teaches:
The PDU type setting method of claim 21, wherein the first condition further comprises at least one of an IP stack capability of the UE or the IP version supported by a data network name [[¶0032 of Savolainen, application requires specific IP version required by an application considered an IP stack capability as it shows this IP version is requested and later released by terminal.

Regarding claim 25, Savolainen-Kim teaches:
The PDU type setting method of claim 24, wherein when the first condition comprises the IP version corresponding to the application and the IP stack capability of the UE, setting the requested PDU type of the PDU session in the process of establishing the PDU session comprises setting, by the UE in the process of establishing the PDU session, the requested PDU type of the PDU session to an intersection of the IP version corresponding to the application and the IP stack capability of the UE [¶0032 UE requested PDU type as being IP version signaled by the network, required by the application and requested by the terminal indicating the IP stack capability of the terminal considered an intersection of the IP version of application and IP stack capability].

Regarding claim 26, Savolainen-Kim teaches:
The PDU type setting method of claim 24, wherein when the IP version corresponding to the application is the IP version requested by the application, and the first condition comprises the IP version requested by the application and the IP version supported by the data network, setting the requested PDU type of the PDU session in the process of establishing the PDU session comprises setting, by the UE in the process of establishing the PDU session, the requested PDU type of the PDU session to an intersection of the IP version requested by the application and the IP version supported by the data network [Savolainen ¶0032 teaches setting IP version to version requested by application and signaled by network considered supported by network and the resulting IP version required to be set considered the intersection of application requirement and network support].
Savolainen teaches indicating IP version supported by data network but not data network name however Kim teaches URSP indicates IP version supported by the data network name for setting the PDU type [¶0142-144, table 3, URSP specifies traffic with DNN corresponding to IP address thus including IP version].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Savolainen to specify the IP version corresponding to a DNN. Savolainen teaches IP version corresponding to a network to support an application. It would have been obvious to modify this signaling to be URSP with the specific DNN for the IP version to be used in routing traffic of an application via this DNN and IP version as in Kim who also teaches using this policy information to signal the same information to the UE about IP versions for application as URSP allows the UE to determine DNNs to associate its application ¶0107 and this policy can be used to determine the IP address that the UE should use for specific traffic among the various IP addresses assigned for the PDU session ¶0142.

Regarding claim 27, Savolainen-Kim teaches:
The PDU type setting method of claim 24, wherein when the IP version corresponding to the application is the IP version requested by the application, and the first condition comprises the IP version requested by the application, the IP stack capability of the UE, and the IP version supported by the data network, setting the requested PDU type of the PDU session in the process of establishing the PDU session comprises setting, by the UE in the process of establishing the PDU session, the requested PDU type of the PDU session to an intersection of the IP version requested by the application, the IP stack capability of the UE, and the IP version supported by the data network [Savolainen ¶0032 teaches setting IP version to version requested by application, signaled as being supported by the data network, and requested by the UE for the application thus indicating the IP stack capability of the UE, considered the intersection of the three of application requirement, IP stack capability of the UE, and data network support].
Savolainen teaches indicating IP version supported by data network but not data network name however Kim teaches URSP indicates IP version supported by the data network name for setting the PDU type [¶0142-144, table 3, URSP specifies traffic with DNN corresponding to IP address thus including IP version supported by DNN].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Savolainen to specify the IP version corresponding to a DNN. Savolainen teaches IP version corresponding to a network to support an application. It would have been obvious to modify this signaling to be URSP with the specific DNN for the IP version to be used in routing traffic of an application via this DNN and IP version as in Kim who also teaches using this policy information to signal the same information to the UE about IP versions for application as URSP allows the UE to determine DNNs to associate its application ¶0107 and this policy can be used to determine the IP address that the UE should use for specific traffic among the various IP addresses assigned for the PDU session ¶0142.

Regarding claim 29, Savolainen-Kim teaches:
The UE of claim 28, wherein the IP version corresponding to the application comprises an IP version requested by the application or an IP version recommended by the application [¶0032, network signals instructions to a terminal indicating usage restrictions to IPv4 or IPv6 for a PDN for an application requiring i.e. requesting this IP type].

Regarding claim 30, Savolainen-Kim teaches
The UE of claim 29, wherein the IP version recommended by the application is an IP version determined based on an IP version supported by a data network name and the IP version requested by the application [Examiner notes this claim does not have patentable weight as it references the “IP version recommended” option of claim 22 which is an alternative to the IP version requested option rejected by the reference and indicated with an “or” thus does not require support in the prior art].

Regarding claim 31, Savolainen-Kim teaches:
The UE of claim 28, wherein the first condition further comprises at least one of an IP stack capability of the UE or the IP version supported by a data network name. [[¶0032 of Savolainen, application requires specific IP version required by an application considered an IP stack capability as it shows this IP version is requested and later released by terminal].

Regarding claim 32, Savolainen-Kim teaches:
The UE of claim 31, wherein when the first condition comprises the IP version corresponding to the application and the IP stack capability of the UE, the processor is further configured to execute the instructions to set the requested PDU type of the PDU session in the process of establishing the PDU session by setting, by the UE in the process of establishing the PDU session, the requested PDU type of the PDU session to an intersection of the IP version corresponding to the application and the IP stack capability of the UE [¶0032 UE requested PDU type as being IP version signaled by the network, required by the application and requested by the terminal indicating the IP stack capability of the terminal].

Regarding claim 33, Savolainen-Kim teaches:
The UE of claim 31, wherein when the IP version corresponding to the application is the IP version requested by the application, and the first condition comprises the IP version requested by the application and the IP version supported by the data network, the processor is further configured to execute the instructions to set the requested PDU type of the PDU session in the process of establishing the PDU session by setting, by the UE in the process of establishing the PDU session, the requested PDU type of the PDU session to an intersection of the IP version requested by the application and the IP version supported by the data network [Savolainen ¶0032 teaches setting IP version to version requested by application and signaled by network considered supported by network].
Savolainen teaches indicating IP version supported by data network but not data network name however Kim teaches URSP indicates IP version supported by the data network name for setting the PDU type [¶0142-144, table 3, URSP specifies traffic with DNN corresponding to IP address thus including IP version].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Savolainen to specify the IP version corresponding to a DNN. Savolainen teaches IP version corresponding to a network to support an application. It would have been obvious to modify this signaling to be URSP with the specific DNN for the IP version to be used in routing traffic of an application via this DNN and IP version as in Kim who also teaches using this policy information to signal the same information to the UE about IP versions for application as URSP allows the UE to determine DNNs to associate its application ¶0107 and this policy can be used to determine the IP address that the UE should use for specific traffic among the various IP addresses assigned for the PDU session ¶0142.

Regarding claim 34, Savolainen-Kim teaches:
The UE of claim 31, wherein when the IP version corresponding to the application is the IP version requested by the application, and the first condition comprises the IP version requested by the application, the IP stack capability of the UE, and the IP version supported by the data network, the processor is further configured to execute the instructions to set the requested PDU type of the PDU session in the process of establishing the PDU session by setting, by the UE in the process of establishing the PDU session, the requested PDU type of the PDU session to an intersection of the IP version requested by the application, the IP stack capability of the UE, and the IP version supported by the data network [Savolainen ¶0032 teaches setting IP version to version requested by application, signaled as being supported by the data network, and requested by the UE for the application thus indicating the IP stack capability of the UE].
Savolainen teaches indicating IP version supported by data network but not data network name however Kim teaches URSP indicates IP version supported by the data network name for setting the PDU type [¶0142-144, table 3, URSP specifies traffic with DNN corresponding to IP address thus including IP version].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Savolainen to specify the IP version corresponding to a DNN. Savolainen teaches IP version corresponding to a network to support an application. It would have been obvious to modify this signaling to be URSP with the specific DNN for the IP version to be used in routing traffic of an application via this DNN and IP version as in Kim who also teaches using this policy information to signal the same information to the UE about IP versions for application as URSP allows the UE to determine DNNs to associate its application ¶0107 and this policy can be used to determine the IP address that the UE should use for specific traffic among the various IP addresses assigned for the PDU session ¶0142.

Regarding claim 36, Savolainen-Kim teaches:
The computer program product of claim 35, wherein the IP version corresponding to the application comprises an IP version requested by the application or an IP version recommended by the application [¶0032, network signals instructions to a terminal indicating usage restrictions to IPv4 or IPv6 for a PDN for an application requiring i.e. requesting this IP type].

Regarding claim 37, Savolainen-Kim teaches:
The computer program product of claim 35, wherein the IP version recommended by the application is an IP version determined based on an IP version supported by a data network name and the IP version requested by the application [Examiner notes this claim does not have patentable weight as it references the “IP version recommended” option of claim 22 which is an alternative to the IP version requested option rejected by the reference and indicated with an “or” thus does not require support in the prior art].

Regarding claim 38, Savolainen-Kim teaches:
The computer program product of claim 35, wherein the first condition further comprises at least one of an IP stack capability of the UE or the IP version supported by a data network name [[¶0032 of Savolainen, application requires specific IP version required by an application considered an IP stack capability].

Regarding claim 39, Savolainen-Kim teaches:
The computer program product of claim 38, wherein when the first condition comprises the IP version corresponding to the application and the IP stack capability of the UE, the processor is configured to execute the instructions to set the requested PDU type of the PDU session in the process of establishing the PDU session by setting, by the UE in the process of establishing the PDU session, the requested PDU type of the PDU session to an intersection of the IP version corresponding to the application and the IP stack capability of the UE [¶0032 UE requested PDU type as being IP version signaled by the network, required by the application and requested by the terminal indicating the IP stack capability of the terminal].

Conclusion      
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478